Per Curiam.
Respondent, a New Jersey attorney, was admitted to practice by this Court in 1981.
By order of the New Jersey Supreme Court dated January 31, 1995, respondent was disbarred in that State upon his consent. His affidavit of consent stated, among other things, that he could not successfully defend himself against a pending charge that he had misappropriated client funds.
Petitioner, the Committee on Professional Standards, moves to reciprocally discipline respondent pursuant to section 806.19 (22 NYCRR 806.19) of this Court’s Rules. Respondent has made no reply to the motion.
In view of respondent’s disbarment in the State of New Jersey and his failure to appear upon or oppose the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing the same discipline in this State as was imposed in the State of New Jersey (see, e.g., Matter of Cohen, 192 AD2d 874). Therefore, respondent is hereby disbarred, effective immediately.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that petitioner’s motion be and hereby is granted; and it is further ordered that respondent be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or of any advice in *743relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the Rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.